Exhibit SECURITIES PURCHASE AGREEMENT This Securities Purchase Agreement (this “Agreement”) is dated as of July 30, 2009, between Beyond Commerce, Inc., a Nevada corporation with headquarters located at 9029 South Pecos, Suite 2800, Henderson, Nevada 89074 (the “Company”), and OmniReliant Holdings, Inc. (the “Purchaser”). WHEREAS, the Company has determined it to be in the best interest of the Company to sell to the Purchaser a series of original issue discount secured convertible debenture in such amounts and with such frequency as determined by the Purchaser and the Company; WHEREAS, the Purchaser wishes to purchase a series of secured original issue discount convertible promissory notes of the Company (each, the “Debenture” and collectively, the “Debentures”) and warrants to purchase shares of the Company’s common stock (the “Warrant”), subject to and upon the terms and conditions of this Agreement and acceptance of this Agreement by the Company, on the terms and conditions referred to herein; WHEREAS, the Purchaser will purchase the first Debenture, with a face value of $641,663 for a purchase price of $550,000 on July 30, 2009; and WHEREAS, the Company and the Purchaser have determined that the Company may sell the remaining Debentures with such timing, frequency and in such denominations as agreed upon by the Company and the Purchaser; WHEREAS, the Company and the Purchaser are executing and delivering this Agreement in accordance with and in reliance upon the exemption from securities registration for offers and sales to accredited investors afforded, inter alia, by Rule 506 under Regulation D (“Regulation D”) as promulgated by the United States
